Citation Nr: 0812931	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

A review of the record indicates that, in August 2005, the 
veteran asked that a claim for service connection for carpal 
tunnel syndrome and high cholesterol be adjudicated.  There 
is no indication in the claims folder that these claims were 
adjudicated.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is impotent and that his 
impotence is caused by or related to his time in service; or, 
in the alternative, he contends that his impotence is 
secondary to his service-connected diabetes mellitus

The medical evidence shows that VA has prescribed Viagra to 
treat the veteran's erectile dysfunction.  There is no 
medical evidence, however, addressing whether his erectile 
dysfunction is due, at least in part, to his service-
connected diabetes mellitus.  A medical opinion is thus 
necessary to make a determination in this case, see 38 
U.S.C.A. § 5103A(d)(2), and it is incumbent on the Board to 
remand this matter to supplement the record prior to 
adjudicating the claim.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); see also Mariano v. Principi, 17 Vet. App. 305, 
312 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the veteran's treatment records 
for depression from the Memphis VA Medical 
Center, dated since August 2005.

2.  Schedule the veteran for a VA 
examination.  The claims file should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted.  The examiner should state if 
the veteran is impotent.  If impotence is 
diagnosed, the examiner should opine 
whether it is at least as likely as not 
that the veteran's impotence had its onset 
during active service or is related to any 
in-service disease or injury.  The 
examiner must also opine whether it is at 
least as likely as not that the veteran's 
impotence was caused by or aggravated by 
his service-connected diabetes mellitus.  
The examiner should provide a rationale 
for all conclusions in a legible report.

3.  Readjudicate the appeal.  If the claim 
remains denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

